Citation Nr: 9925161	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  93-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder as 
secondary to the veteran's service-connected postoperative 
medial meniscectomy of the right knee.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1993 rating 
decision of the Jackson, Mississippi RO, which denied the 
veteran's claim seeking entitlement to service connection for 
a left knee disorder as secondary to his service-connected 
right knee disorder.  This case was before the Board in 
September 1995 and February 1998 when it was remanded for 
additional development.

The Board notes that the veteran was initially represented in 
his appeal by Paralyzed Veterans of America.  However, the 
veteran revoked his power of attorney in September 1998, and 
has since been represented by Richard A. LaPointe, Attorney 
at Law.

In October 1995, the veteran raised a claim for service 
connection for hypertension as secondary to his service-
connected right knee disorder.  That claim was denied by a 
December 1998 rating decision.  The veteran was notified of 
the RO's decision by letter dated that same month; however, 
the issue of service connection for hypertension as secondary 
to the veteran's service-connected right knee disorder was 
not developed for appellate review inasmuch as, according to 
the records before the Board, the veteran did not file a 
notice of disagreement, was not provided with a statement of 
the case, and did not file a substantive appeal.  
Accordingly, that issue is not before the Board at this time.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
left knee disability is not accompanied by any medical 
evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
left knee disability is not plausible.


CONCLUSION OF LAW

The appellant's claim of service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records note no complaints or 
findings of a left knee disability.  In addition, service 
medical records note that in May 1975, the veteran was 
admitted to the hospital for pain and a buckling of the right 
knee.  An arthrogram demonstrated a tear of the medial 
meniscus and a medial meniscectomy was performed.  The 
veteran's postoperative recovery was successful and he 
returned to duty.

A May 1979 VA examination report notes the veteran's 
complaints of a right knee disability; no complaints or 
findings of a left knee disability were noted.  Diagnosis was 
post-operative residuals of injury to the right knee.

A November 1979 rating decision granted service connection 
for a postoperative medical meniscectomy of the right knee 
and assigned a 10 percent disability evaluation, effective in 
January 1979.

VA outpatient treatment records dated from January 1989 to 
June 1990 note that the veteran was seen on several occasions 
with various complaints, to include left knee problems.  
Specifically, a January 1989 treatment record notes the 
veteran's complaints of pain in the left knee and a 
"popping" when walking.  Examination revealed no 
tenderness, effusion or instability.  Full range of motion 
was noted.  X-ray studies were normal.  Impression was knee 
pain of an unknown origin.

A January 1993 VA examination report notes the veteran's 
complaints of intermittent episodes of pain and swelling of 
the left knee.  The veteran indicated that he was employed as 
a mail carrier; he further indicated that his left knee 
became aggravated upon prolonged standing, walking, or 
getting in and out of his mail truck.  Upon examination, the 
veteran walked with a satisfactory gait.  The left knee had 
full range of motion, no redness, no heat, no swelling, and 
no instability.  There was some patellofemoral popping on 
range of motion.  There was some tenderness to palpation in 
the patellofemoral joint area.  The veteran performed a 
satisfactory heel toe walk and was able to squat and rise.  
X-ray studies revealed linear calcific densities in the soft 
tissues of both lower thighs on the medial aspect, which 
could be due to previous trauma.  No other significant 
abnormalities were noted.  Impression included mild overuse 
type syndrome of the left knee, without significant abnormal 
findings on examination.

In September 1995, the Board remanded the issue of service 
connection for a left knee disability to the RO for 
additional development, including a special VA orthopedic 
examination to determine the nature and etiology of any left 
knee disability found to be present.  The Board also 
instructed the RO to request the names and addresses of all 
health care providers where the veteran received treatment 
for a left knee disability.  In addition, the RO was 
requested to obtain copies of the veteran's VA medical 
records.

Treatment records from River Oaks Orthopedic and Spine Center 
dated in 1990 were received by the RO in October 1995.  An 
August 1990 treatment record notes that the veteran was 
previously treated for symptoms in his left knee by a Dr. 
Turner in 1986.  A December 1990 treatment record notes that 
the veteran had "a rather minor slip" while on his mail 
route.  His left knee locked up and became stiff and swollen.  
One week later, the veteran was reported to be doing quite 
well with fewer problems with the knee.  A December 1990 
treatment record notes that the left knee was better and no 
impairment was anticipated.

Subsequently, the veteran underwent a special VA orthopedic 
examination in November 1995.  The examination report notes 
the veteran's complaints of left medial sided knee pain, some 
anterior knee pain, and occasional swelling.  The veteran 
reported that his left knee pain began in approximately 1992.  
He further reported that, as a mail carrier, he climbs a lot 
of stairs and is on his feet a lot.  The veteran stated that 
"since his right knee was hurting him in the past . . . he 
was favoring his left knee more and now that his right knee 
feels better, he is favoring his right knee more and trying 
to take more weight off his left knee."  Examination of the 
left knee revealed full range of motion, varus and valgus 
stability, negative Lachman and negative pivot shift test.  
There was some looseness on Lachman on the left side, but 
there was a good endpoint consistent with an intact anterior 
cruciate ligament.  Posterior cruciate ligament, medial and 
lateral collateral ligaments were all intact.  There was some 
medial joint line tenderness, but "not much."  McMurray 
test was positive medially with more popping sensation rather 
than pain.  The patella tracked well with mild crepitus on 
active range of motion.  There was no effusion and no lateral 
joint line tenderness.  Neurovascular findings were intact.  
The examiner noted that the veteran "probably has an old 
medial meniscal tear that is probably degenerative in 
nature."  The examiner further noted that the veteran's 
history of favoring his left knee because his right knee was 
bothering him was a common one and transfer of pain from one 
extremity to the other is also common.  The examiner also 
noted, however, that the veteran had a physical job that 
required a lot of activity and it was "very likely that the 
[veteran's] meniscal problems are related to his work and 
higher activity level."  It was possible, though, that the 
veteran's left knee complaints in the past were related to 
his right knee pathology.

The RO found the November 1995 examination to be inadequate; 
the veteran underwent another special VA orthopedic 
examination in September 1997.  The 1997 VA examination 
report notes the veteran's complaints of left knee pain and 
frequent popping for approximately one year.  The veteran 
reported that the pain was worse with weightbearing, 
especially with climbing stairs.  The veteran further 
reported one occasion of swelling in the left knee.  The 
examiner noted that there was no history of left knee injury.  
Upon examination, the veteran could squat and arise without 
assistance and without pain.  The veteran had full extension 
and 145 degrees of flexion with the left knee.  There was no 
swelling, no effusion, no atrophy, and no retro-patellar 
crepitation.  Ligaments were stable to varus and valgus 
stress.  Anterior drawer test was slightly positive.  Lachman 
test, noted by the examiner to be much more sensitive for a 
torn anterior cruciate ligament, was negative with a sharp 
end point.  Droop test for a posterior cruciate ligament tear 
was negative.  There was no point of tenderness elicited 
around the left knee or in the popliteal area.  X-ray studies 
revealed a small oblong ossicle of bone adjacent to the 
medial epicondyle, suggesting there may have been an old 
grade one tear.  The examiner noted that clinically, there 
was no ligamentous instability and no narrowing of the 
articular cartilage or osteophyte formation to suggest 
osteoarthritis.  The examiner stated that there was "no 
objective evidence of organic pathology in the left knee.  
Whatever problems [the veteran] is having in the left knee, I 
do not believe are related to the right one."

After remand by the Board for further development in February 
1998, VA outpatient treatment records dated from 1987 to 1998 
were obtained by the RO.  These treatment records note that 
the veteran was seen on several occasions with various 
complaints, including complaints of a left knee disability.  
Specifically, a January 1989 treatment record notes the 
veteran's complaints of left knee pain and  "popping."  
Examination revealed full range of motion, no effusion, and 
no instability.  X-ray studies revealed no degenerative 
changes or other abnormality in the left knee.  Impression 
was knee pain of unknown origin.  A December 1990 treatment 
record notes the veteran's complaints of left knee pain.  The 
veteran indicated that he injured his left knee the day 
before at work.  Examination revealed no effusion.  X-ray 
studies revealed no fractures or dislocations in the left 
knee.  Diagnosis was left knee pain.  An October 1996 
treatment record notes the veteran's complaints of pain in 
both knees.  Examination revealed no effusion and limited 
range of motion in both knees.  A November 1997 treatment 
record notes the veteran's complaints of bilateral knee pain.  
Examination revealed no swelling and no crepitus.

A March 1998 treatment record from Jackson Bone & Joint notes 
that the veteran was seen with complaints of right knee pain.  
It was noted that the veteran had "no significant pain in 
the left knee."  It was further noted that there was no 
locking or instability in the left knee.  The veteran 
indicated that he had stiffness and swelling in the left knee 
about once a week for the past two months.  The veteran 
attributed this to increased stress caused by guarding the 
right knee.  Upon examination, gait was normal.  Examination 
of the left knee revealed full extension and 145 degrees of 
flexion.  There was no swelling, no effusion, no tenderness, 
and no retropatellar crepitation.  Collateral ligaments were 
stable to varus and valgus stress in extension and 30 degrees 
of flexion.  Anterior and posterior Drawer tests were 
negative.  Lachman test was +1 positive with a sharp 
endpoint.  X-ray studies revealed a minute osteophyte on the 
medial edge of the tibia with slight sharpening of the tibial 
spines.  There was no narrowing of the articular cartilage.  
Impression included rule out degenerative tear of meniscus, 
left knee.  

In a statement received by the RO in June 1998, the veteran 
stated that he made no more visits to Dr. Turner for which 
treatment records would be available.

In response to the RO's requests for employment information, 
the United States Postal Service (USPS) indicated that there 
were no medical records and no injury compensation records on 
file for the veteran.  Additionally, the veteran submitted a 
June 1998 Letter of Warning from his supervisor at USPS.  The 
veteran was charged with the use of unauthorized overtime; 
the letter does not note a medical basis for his employment 
problems.

A November 1998 special VA orthopedic examination report 
notes the veteran's complaints of left knee pain, especially 
when climbing stairs.  The veteran stated that at the end of 
the day, he has so much pain that even when he wakes up the 
next morning he has residual pain.  Upon examination, the 
veteran walked with a normal gait.  He was able to squat and 
rise without any difficulty or assistance.  He was able to 
walk on his toes and heels without any difficulty.  He was 
able to stand on one lower extremity at a time without any 
loss of balance or discomfort.  He was able to don and doff 
shoes and sit on the examination table without any 
difficulty.  Examination of the left knee revealed no 
swelling, no tenderness, no effusion, and no temperature 
change.  Range of motion from -5 to 140 degrees actively and 
from -5 to 145 degrees passively, with no discomfort.  No 
crepitations were heard or felt.  Medial and lateral stress 
tests were negative.  The examiner stated that the veteran 
"did not have any complaints.  Even upon asking, he denied 
any discomfort."  Drawer sign was negative.  Lachman's test 
was negative; however, there was a question of +1 laxity with 
a clear end point.  Rotation was negative for any discomfort 
or pain.  McMurray's test was negative.  No dislocation of 
the patella was noted.  X-ray studies revealed very minimal 
narrowing of the joint spaces in the medial compartment, 
suggesting possibly an early degenerative arthritis.  
Calcification was noted adjacent to the medial femoral 
condyle.  No other significant abnormality was noted.  
Impression included normal physical examination of the left 
knee.  The examiner stated: 

it is clear that [the veteran] does not 
have any left knee disability; however, 
it is possible, at times, that by 
favoring his right knee he can have 
aggravated symptoms of the left knee.  In 
today's examination of the right knee, 
there did not seem to be any favoring of 
the right knee to cause undue stress on 
the left knee.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a left knee disability.  He further 
contends that a left knee disability was incurred as a result 
of his service-connected right knee disability.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a left knee disability is 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the United States Court of Appeals for 
Veterans Claims noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service.  
38 U.S.C.A. § § 1110, 1131.  In addition, service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1998).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In the case at hand, no evidence has been submitted which 
tends to show that a left knee disability was present in 
service or that the veteran presently has a left knee 
disability that is proximately due to or the result of the 
veteran's service-connected right knee disability.  38 C.F.R. 
§ 3.310(a).  Although the veteran claims a relationship 
between a left knee disability and his service-connected 
right knee disability, these assertions may not be considered 
probative evidence as to the etiology of any current disorder 
and are thus not competent medical evidence.  When the 
question involves matters that require special experience or 
special knowledge, as medical causation, lay evidence is not 
capable of providing a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  The veteran says that 
he has a left knee disability related to his service-
connected right knee disability, but he has failed to submit 
competent medical evidence to support his allegations.  
Recent medical evidence, including a November 1998 VA 
examination report, is negative for a diagnosis of a current 
left knee disability.  Indeed, the examiner considered the 
veteran's complaints, reviewed the veteran's claims file and 
specifically concluded that the veteran did not have any left 
knee disability.  While the examiner also noted that it was 
possible, at times, that by favoring his right knee he would 
aggravate symptoms of his left knee, he also commented that 
during the examination there did not seem to be any favoring 
of the right knee to cause any stress on the left knee and 
his diagnosis was normal physical examination of the left 
knee.  Thus the only evidence to support the claim is the 
veteran's contentions.  Accordingly, as no competent medical 
evidence has been presented to support the veteran's claim 
that he has a left knee disability from service or that was 
either caused or aggravated by his service connected right 
knee disability, we find that his claim may not be considered 
well grounded and therefore must be denied. 

The Board notes that although the duty to assist does not 
arise until a claim is well grounded, in the case at hand the 
VA had previously been put on notice that relevant evidence 
may exist which was not of record.  However, following the 
September 1995 and February 1998 Board remands, there is no 
indication in the medical evidence of record that the veteran 
currently suffers from a left knee disability.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
veteran with the development of evidence and the claim must 
be denied on the present record.


ORDER

The claim for entitlement to service connection for a left 
knee disability as secondary to the veteran's service-
connected postoperative medial meniscectomy of the right knee 
is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

